NO. 07-04-0361-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                               SEPTEMBER 23, 2005
                         ______________________________

                          SCOTTY HEREFORD, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-404,809; HONORABLE CECIL G. PURYEAR, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant Scotty Hereford brings this appeal from his conviction for the felony

offense of possession of a controlled substance with intent to deliver. Punishment,

enhanced because the offense was committed in a drug free zone,1 was assessed by the

jury at 40 years confinement. We will affirm.


      Appellant was charged as a result of a “buy/bust” operation conducted by members

of the multi-agency South Plains Drug Task Force. Officers were working with an

      1
          See Tex. Health & Safety Code Ann. § 481.134(b) (Vernon Supp. 2005).
informant named Karron Hays who was helping police in exchange for the dismissal of

unrelated pending charges. The operation began with officer Jane Joplin searching Hays

for contraband and attaching a hidden microphone to her. Officers also recorded the serial

numbers of currency and provided it to Hays for the purchase of drugs. After other officers

positioned themselves nearby, Joplin drove Hays to the Sunset Motel in Lubbock.


       The events described by Hays and Joplin after their arrival varied slightly. Hays

testified she got out of the car and knocked on the door of a room looking for a drug seller

named Kim. When no one answered she returned to the car where appellant approached

her and she purchased cocaine from him.           According to Joplin, appellant initially

approached the driver’s door where Joplin was seated. Without speaking to appellant,

Joplin pointed to Hays in the passenger seat. Appellant walked to the passenger side of

the car, where Hays got out to speak with appellant. None of the officers were able to see

exactly what transpired between appellant and Hays. The State introduced a recording

from the microphone attached to Hays. The recording shows Hays asked unidentified

people if they knew Kim. They can be heard saying they had not seen Kim for some time.

Within seconds, Hays is heard asking, “Do you have anything?” A male voice responds

affirmatively, an agreement is made and Hays is heard counting to 100 in increments of

20. She can then be heard returning to the car and pointing out the person from whom she

made the purchase. The entire recording lasts less than a minute. Both witnesses

testified when Hays got back in the car she gave Joplin a package containing cocaine. The

only other officer who was able to see the transaction, Van Roy Pierce, was across the




                                             2
street. As she drove away, officer Joplin signaled the other officers who immediately

arrested appellant.


       Upon searching appellant, officers did not find any drugs. The cash given to Hays

was located on the ground nearby. Officer Pierce testified no one else was in the

immediate area where the cash was recovered. The State presented testimony from a City

of Lubbock planner that the Sunset Motel was within 1,000 feet of a school, making it a

drug free zone. It also called a Department of Public Safety laboratory technician who

tested the substance purchased by Hays and found it contained cocaine.                At the

conclusion of the State’s case, the trial court denied appellant’s motion for instructed

verdict. The jury found appellant guilty and punishment was assessed in conformity with

its verdict at 40 years confinement.


       Appellant presents a single issue challenging the trial court’s denial of his motion

for instructed verdict on the basis the State failed to present evidence corroborating the

testimony of the informant. We treat such a complaint as a challenge to the legal

sufficiency of the evidence. Williams v. State, 937 S.W.2d 479, 482 (Tex.Crim.App. 1996).

In considering appellant’s legal insufficiency challenge, we are required to view the

evidence in a light most favorable to the prosecution and then determine if any rational trier

of fact could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L.Ed.2d. 560 (1979).


       Appellant’s sufficiency challenge is based on application of article 38.141 of the

Texas Code of Criminal Procedure. That statute provides a person may not be convicted


                                              3
of an offense for possession or delivery of a controlled substance, defined in Chapter 481

of the Health and Safety Code, on the testimony of a person “acting covertly on behalf of

a law enforcement agency” unless the testimony is corroborated by “other evidence

tending to connect the defendant with the offense committed.” Id. The statute provides

corroboration is not sufficient if it only shows the commission of the offense. Id.


       In reviewing the sufficiency of corroboration, courts have applied the same standard

as is applied when a conviction is based on accomplice witness testimony. Cantelon v.

State, 85 S.W.3d 457, 460 (Tex.App.–Austin 2002, no pet.); see Dennis v. State, 151
S.W.3d 745, 748-49 (Tex.App.–Amarillo 2004, pet. ref’d). That standard requires a

reviewing court to eliminate the informant’s testimony and ask whether other inculpatory

evidence tends to connect the accused to the commission of the offense, even if it does

not directly link the accused to the crime. Cantelon, 85 S.W.3d at 461, citing McDuff v.

State, 939 S.W.2d 607, 612 (Tex.Crim.App. 1997). There is no precise rule stating the

amount of evidence necessary to corroborate an informant's testimony, but the

"tends-to-connect" standard does not present a high threshold. Cantelon, 85 S.W.3d at

461. Appellant argues that when the testimony of Karron Hays is eliminated, “there is

nothing that tends to connect” appellant with the sale of cocaine. We do not agree.


       The other evidence showed Hays did not possess any cocaine when she arrived at

the motel with officer Joplin, but provided a package of cocaine to Joplin on returning to

the car. Both Joplin and Pierce testified Hays physically interacted with only one person




                                             4
while she was outside the car. Pierce identified appellant as that person.2 The testimony

of the officers was confirmed by the audio recording played for the jury. Another officer

identified appellant’s voice from the recording. 3


       Appellant emphasizes that the currency issued to Hays was not found on appellant.

The evidence showed those bills were found on the ground within minutes of the

transaction. As noted, Pierce testified no one but appellant was in the immediate area and

that, from Pierce’s observation, no one but appellant could have placed the money there.

This testimony provides additional corroboration connecting appellant to the offense.


       We find the testimony of Karron Hays was sufficiently corroborated by other

evidence tending to connect appellant with the offense. The evidence was not rendered

legally insufficient by the absence of corroboration required by article 38.141. We overrule

appellant’s single point of error and affirm the judgment of the trial court.




                                            James T. Campbell
                                                Justice


Do not publish.



       2
        Joplin also identified appellant, but her testimony indicated the identification was
based in part on seeing appellant at a prior hearing.
       3
          Pierce’s testimony identifying appellant as the person he observed interacting with
Hays and police testimony identifying appellant’s voice on the recording made of the
transaction distinguish this case from Young v. State, 95 S.W.3d 448 (Tex.App.–Houston
[1st Dist.] 2002, pet. ref’d). There, no one but the informant testified to the drug transaction
or identified the defendant’s voice on the incriminating tape recording. Id. at 450.

                                               5